Citation Nr: 0514309	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a disability of the 
right hip and leg, claimed as nerve damage in the pelvic 
area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran served in the Nebraska Army National Guard from 
December 1965 to March 2001.  He had active duty for training 
from August 1966 to January 1967 and on various subsequent 
occasions, the dates of which are not fully documented in the 
record.  The veteran was on active duty for training on May 
8, 2000, the date relevant to this claim.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for nerve damage in the pelvic area.  The veteran 
testified at a video conferencing hearing held before the 
Board in December 2004 in connection with his appeal.  A 
transcript of the hearing has been prepared and is of record.  

The disability for which the veteran seeks service connection 
involves complaints of pain, numbness and tingling of the 
entire right lower extremity from the hip to the foot.  The 
RO has adjudicated the issue of entitlement to service 
connection for nerve damage of the pelvic area, reflecting 
the language used by the veteran in his original service 
connection claim to identify the disability at issue.  
However, to ensure proper consideration of the evidence of 
record in light of the veteran's later contentions, the Board 
has recharacterized the issue on appeal as entitlement to 
service connection for a disability of the right hip and leg, 
claimed as nerve damage in the pelvic area.  

After the hearing, the record on appeal was left open for a 
period of 30 days to allow the veteran an opportunity to 
submit photocopies of pictures and a diagram or schematic 
layout of the truck from which he fell in service, causing 
injury to his right foot.  The veteran submitted this 
material within 30 days but did not submit an express written 
waiver of his right to have the new evidence considered 
initially by the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1,339 
(Fed. Cir. 203).  The lack of a waiver is of no consequence 
since the appeal must be remanded to the RO for other 
reasons.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Board finds that, for the reasons that follow, this case 
must be remanded to the VBA AMC for additional evidentiary 
development before the merits of the appeal are reviewed.  

The veteran contends that he has experienced pain, numbness 
and tingling from his groin down to his foot since falling 
from a truck during annual active duty for training with the 
Nebraska National Guard in May 2000.  

The record confirms that on May 8, 2000, the veteran sought 
treatment at a service department dispensary for injuries to 
the right foot after he fell off of a trailer while applying 
a tarp.  He received treatment at private medical facilities 
for fractures of three toes.  The service and private 
treatment records contain no reference to complaints or 
abnormality involving the right hip or any portion of the 
right lower extremity other than the foot and ankle.  

Service connection has been granted for the following 
residuals of the injury in service:  Fracture of the right 
2nd, 3rd and 4th toes and cuboid joint, traumatic 
osteoarthritis, evaluated as 20 percent disabling; and foot 
rash associated with fracture of the right 2nd, 3rd and 4th 
toes and cuboid joint, traumatic osteoarthritis, rated 
noncompensable.  

The veteran has complained of right lower extremity pain on 
VA examinations performed since his December 2002 service 
connection claim but the findings have been inconsistent and 
no definitive opinion as to the cause of his symptoms has 
been obtained.  

At a February 2003 peripheral nerves examination the 
physician found that there was no nerve damage in the pelvic 
area but that there appeared to be a soft tissue tear or 
strain of the gracilis tendon or muscle as evidenced by the 
location of the pain on palpation and on the presence of pain 
with adduction of the thigh.  Minimal degenerative change of 
the hips were seen on X-rays.  

At a January 2004 VA examination, the examiner concluded that 
a diagnosis of gracilis muscle strain could not be supported 
in the absence of recorded historical data and without 
objective current findings; the report was cosigned by the 
physician who had previously found gracilis muscle strain.  
However, the examination findings included decreased 
sensation in the upper and lower thigh both medially and 
laterally "in no pattern, " and the examiner commented that 
"the pain in the foot/thigh/hip occurred from the same 
injury, at the same time [as the foot injury], so the same 
injury caused both manifestations."  A February 2004 
addendum noted that it was not at least as likely as not that 
bilateral degenerative changes of the hip were secondary to 
the right foot injury.  

The VA examinations performed to date thus provide evidence 
that the veteran has degenerative changes of the hips, that 
he does not in fact have gracilis muscle strain or nerve 
damage in the pelvic area, and that the degenerative changes 
of the hips were not caused by the injury to the foot.  What 
the examinations do not adequately address is the central 
point at issue in the appeal, namely, whether the 
pain/sensory changes/numbness affecting the veteran's right 
lower extremity from the groin to the foot are related to the 
injury sustained on May 8, 2000.  The need for medical 
clarification of this point is heightened by the fact that 
the January 2004 examination appears to suggest that a 
connection between the veteran's complaints and the injury in 
service may in fact exist.  In addition, a current 
examination based on complete findings is necessary for 
proper evaluation of a November 2002 medical opinion by the 
veteran's private physician that it was more likely than not 
that the pain in the veteran's pelvic area was the result of 
nerve damage associated with the May 2000 injury to the right 
foot.  

VA regulations require that a medical examination or medical 
opinion be provided if the information and evidence or record 
does not contain sufficient competent medical evidence to 
decide the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established injury in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004).  Each of these three requirements 
has been satisfied in the present case.  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

In view of the foregoing, the issue on appeal is remanded to 
the RO for the following actions:  


1.  The veteran undergo a special VA 
neurological examination to ascertain 
whether he has neurological pathology of 
the right hip and/or lower extremity 
associated with a fall from a truck in 
service.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should particularly note the 
comment of the January 2004 VA examiner 
that "the pain in the foot/thigh/hip 
occurred from the same injury, at the 
same time [as the foot injury], so the 
same injury caused both manifestations."  

On the basis of current findings, a 
thorough review of the file, and any 
additional information received from the 
veteran, the examiner should address the 
following and provide a full statement of 
the basis for the conclusions reached:  

(a)  The examiner should 
identify and state a diagnosis 
for any disorder or disorders 
that account for the veteran's 
complaints of pain and 
numbness/tingling in the right 
lower extremity from the hip to 
the foot.  

(b)  For each disorder 
identified, the examiner should 
express a conclusion as to 
whether it is at least as 
likely as not that such 
disorder is related to the 
documented fall from a truck 
during service.  

(c)  The basis for all findings 
and conclusions should be set 
forth fully and in detail.  

2.  After completion of the foregoing, 
the RO should review the issue on appeal 
on the basis of all the evidence of 
record.  If the determination is adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



